Let me congratulate the President on his election to preside over the General Assembly at its seventy-first session. He hails from a country that is held in high esteem and greatly respected by the Namibian people. Namibia is a child of international solidarity and was midwifed by the United Nations. Fiji was one of the countries that contributed peacekeepers to the United Nations Transition Assistance Group in Namibia. Given his background, we are confident that this session will be a complete success.
The President rightly emphasized in his acceptance speech (see A/70/PV.103) that the main purpose of the seventy-first session would be to achieve momentum on the 2030 Agenda for Sustainable Development. Such momentum is evidenced by the choice of theme of the session, “The Sustainable Development Goals: a universal push to transform our world”. Namibia joins the President in reiterating the fact that the implementation of this Agenda is imperative if we are to safeguard a secure world for future generations.
As the Secretary-General has said in his report on the work of the United Nations (A/71/1), the people of the world have implored the United Nations to do more now — in more spheres of activity, in more locations, in more challenging circumstances — than at any other point in the history of the Organization. The Secretary- General’s commitment to the Organization and concern about the present issues affecting the world have impressed me. He indicated that he has fought to leave the Organization better prepared for the immense challenges ahead and capable of serving its entire membership and “we the peoples” in every corner of the world. He has raised the bar, and, indeed, the onus is now on us to carry the mantle of humanitarian excellence to even greater heights.
In September last year, we committed ourselves to a new Agenda for Sustainable Development. We are all in agreement that the effective implementation of that Agenda will require coherence and complementarity among global, continental, regional, national and local efforts, as stated in the Secretary-General’s report. We are confident that we will join the global drive to ensure a life of dignity for all. We will spare no effort in working to free our fellow men, women and children from the abject and dehumanizing conditions of extreme poverty.
Namibia agrees with the notion that the Agenda, successor to the Millennium Development Goals, will need to fully integrate economic growth, social justice and environmental stewardship. In terms of economic growth, we need to talk about inclusive growth that will translate into the creation of decent jobs opportunities for our citizens. In other words, we must do more to move away from the current jobless growth model that prevails in many of our member countries. We should therefore aim to grow our economy in a sustainable and inclusive manner in order to ensure that we effectively tackle the scourge of poverty.
As a consequence of the slowdown in the global economic cycle and a drop in commodity prices, the Namibian economy is experiencing a downturn this year, following robust growth averaging more than 5 per cent during the previous five years. We are mindful that, in order to make a meaningful dent in poverty, we need to grow at a higher level. We remain optimistic about the long-term outlook for Namibia, as key economic fundamentals, including fiscal and external current account sustainability, remain intact. A testament to this is the fact that the Fitch Ratings agency recently affirmed Namibia’s international default rate at BBB-, with bond issuance in the South African and Namibian markets at AA+, although the longer-term outlook was revised from stable to negative.
The Government of the Republic of Namibia remains committed to managing the economy in a prudent and responsible manner and has already instituted expenditure, revenue and structural reform measures to address concerns raised by rating agencies about the long-term outlook of our country We would like to assure all our partners that there is no risk of Namibia not honouring its debt obligations in the near and medium terms. In fact, we remain bullish about the country’s economic outlook. Moreover, we remain committed to creating conditions in Namibia that will enable the full participation of the private sector in the economy. The Government alone cannot shoulder the burden of extending development to all. The private sector has a crucial role to play in stimulating economic growth and job creation in our country.
Regarding social justice, we are all concerned by the fact that we are witnessing the highest levels of forced displacement of people since the founding of this Organization. The current refugee crisis needs our immediate attention and our collective action. As the Secretary-General says in his report (A/71/1), global solidarity is needed for us to effectively respond to the needs of our fellow human beings. We need to determine the basic factors that cause people to flee in such large numbers so that we can tackle the root causes, rather than the symptoms, of this evil. Our belief is that no one must feel left out, for we are aware that inclusivity spells peace, while exclusivity spells war.
Earlier this morning we attended the high-level event on the entry into force of the Paris Agreement on Climate Change. Namibia welcomes this development, and we are happy to announce that we have ratified the Agreement, which represents a milestone in our endeavours to fight the devastating effects of climate change. Climate change is a global problem and requires a global response from all of us, in both developed and developing countries. In this regard, the United Nations Framework Convention on Climate Change and the Sendai Declaration on disaster risk reduction remain the central multilateral frameworks for cooperative action for addressing climate-change-induced disaster risks, such as drought.
Namibia is one of the driest countries in the world. Consequently, we have undertaken ambitious domestic action on climate change, including mitigation and adaptation, to surmount the losses and damages arising from climate-change-induced natural disasters. At the same time, we are developing renewable energy resources, such as solar, wind and hydroelectricity power. In tackling this crisis, the principle of common yet differentiated responsibility must be upheld.
Furthermore, the activation of the Green Climate Fund is a welcome and timely development. This accords us an opportunity to decentralize the operations of the Fund. In this context, I wish to announce Namibia’s offer to host the African regional hub of the Green Climate Fund at the appropriate time. As members may recall, Namibia came in second to South Korea in the bid to host the world headquarters of the Green Climate Fund. As a consolation prize, we would therefore be honoured to host the African regional hub of the Green Climate Fund. Namibia counts on the support of Member States.
Namibia believes that the United Nations remains the centre for the consolidation of international rule of law. Therefore, the United Nations system should serve as a banner of transparency and accountability. For Governments and organizations such as the United Nations to regain the trust of people who have lost trust in global leadership over the years, inclusivity and transparency must be placed at the forefront of governance; for transparency plus accountability equals trust.
Reforming the Security Council is therefore paramount. The reform of the Security Council cannot be reduced to the aspirations of a few countries. The Security Council is too important an organ to be left to the interests of a few. Hence we reiterate our call for the comprehensive reform of the Security Council, thereby making it more democratic and transparent so as to better serve humanity. Namibia remains fully committed to the Common African Position on the proposed reform of the United Nations. We are of the opinion that the Security Council should reflect the broad membership of our Organization. Fairness and justice warrant that Africa be part of the equation.
As a nation that emerged from a long, bitter and bloody struggle for independence and has since enjoyed 26 years of freedom, Namibia sympathizes with those who are not yet independent and who are denied their basic human rights. Accordingly, Namibia calls for the full implementation of all relevant United Nations resolutions on Palestine. The international community must fulfil its obligations and assist the people of Palestine in realizing their basic right to independence and self-determination. Their freedom and independence cannot be denied forever — it can only be delayed. Let history be our best teacher.
Namibia recognizes and acknowledges the role played by the Kingdom of Morocco in helping us attain our independence. I can proudly say that the people of Morocco are our brothers and sisters, which was affirmed during my two-day visit to that country. We are a nation that believes in being an enemy to none and a friend to all, and we also believe in a world where no one should feel left out. Unfortunately, our brothers and sisters in Western Sahara do feel left out.
We therefore hope that the people of Western Sahara will soon enjoy the freedom that the Kingdom of Morocco helped Namibia to attain. It is in this regard that we call for the full implementation of resolutions calling for a referendum in occupied Western Sahara, so that the people there can freely express themselves as to whether they opt for independence or unification with Morocco and so that the disagreement between brothers and sisters can come to an amicable end.
Namibia remains confident that despite the fact that humankind faces some of the most unprecedented challenges in its history, under the United Nations we can live up to the promise of ensuring a life of dignity for all. Let us not lose heart, for Saint Teresa of Calcutta once said: “If we have no peace, it is because we have forgotten that we belong to each other.” Let us therefore realize that our differences should not draw us further from one another, but, rather, nearer to each other. Let us celebrate unity in diversity.
Together as people who realize that we belong to each other, we can bring about change in this world through this indispensable institution — the United Nations. It is time to usher in a new era of humanity, characterized by peace, unity and dignity for all the world’s citizens.
